[Cite as State v. Ivey, 2017-Ohio-4162.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                         C.A. No.       28162

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DALE IVEY                                             COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2003-12-3744

                                  DECISION AND JOURNAL ENTRY

Dated: June 7, 2017



        CARR, Judge.

        {¶1}     Defendant-Appellant Dale Ivey appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms in part, vacates in part, and remands the matter for

the issuance of a nunc pro tunc entry.

                                                 I.

        {¶2}     In 2003, Ivey was indicted on one count of aggravated murder, one of count of

murder, and one count of escape. The matter proceeded to a jury trial, after which, the jury

found him guilty of all counts. After finding that the charges of aggravated murder and murder

were of dissimilar import, the trial court sentenced Ivey to life imprisonment with parole

eligibility after 20 full years for the crime of aggravated murder, 15 years to life for the crime of

murder, and 8 years for the crime of escape. The trial court ordered the sentence for escape to

run consecutively to the sentences for aggravated murder and murder, which were ordered to run

concurrently to each other. The trial court stated at the sentencing hearing that “the parole board
                                                 2


* * * may impose a period of post-release control possibly up to five or more years[]” and in the

entry stated that Ivey was “subject to post-release control to the extent the parole board may

determine as provided by law.”

       {¶3}    Ivey filed a notice of appeal in 2004; however, the appeal was dismissed after he

failed to file a brief. Years later, Ivey began filing various motions in the trial court. In October

2015, he filed the motion that led to his resentencing and this appeal: a motion for resentencing

based upon errors in his post-release control notification and in the trial court’s failure to merge

his aggravated murder and murder convictions. The State conceded both errors and agreed that

Ivey should be resentenced.

       {¶4}    On February 23, 2016, the trial court held what amounted to a de novo

resentencing hearing. The trial court merged Ivey’s aggravated murder and murder convictions,

sentencing him to life imprisonment with parole eligibility after 20 years on the aggravated

murder charge. The trial court sentenced him to 8 years on the escape charge and ordered that

sentence to run consecutively to the sentence for aggravated murder. At the sentencing hearing,

the trial court notified Ivey that he would be subject to a mandatory term of 3 years of post-

release control; however, the March 3, 2016 sentencing entry states that he would be subject to 5

years of post-release control. On March 11, 2016, the trial court issued a nunc pro tunc entry to

correct the name of counsel appointed for Ivey’s appeal.

       {¶5}    Ivey has appealed both the March 3, 2016, and the March 11, 2016 entries, raising

five assignments of error for our review.

                                                 II.

       {¶6}    Before addressing the merits of the appeal, we address whether the trial court had

jurisdiction to conduct a de novo resentencing of Ivey. Ivey’s 2004 sentencing entry was a final,
                                                 3


appealable order. See State v. McIntyre, 9th Dist. Summit No. 27670, 2016-Ohio-93, ¶ 10

(listing the elements necessary for a final, appealable order in a criminal case). “Absent statutory

authority, a trial court is generally not empowered to modify a criminal sentence by

reconsidering its own final judgment. Once a final judgment has been issued pursuant to

Crim.R. 32, the trial court’s jurisdiction ends.” (Internal quotations and citations omitted.) Id. at

¶ 11. However, trial courts do “retain continuing jurisdiction to correct a void sentence and to

correct a clerical error in a judgment[.]” State v. Raber, 134 Ohio St.3d 350, 2012-Ohio-5636, ¶

20.

       {¶7}    In the instant matter, Ivey’s post-release control notification at both the original

sentencing hearing and in the 2004 entry was deficient. Ivey was subject to post-release control

based solely on his conviction for escape, a felony of the second degree. See R.C. 2921.34(B).

Thus, Ivey was subject to a mandatory three-year term of post-release control upon his release

from prison. R.C. 2967.28(B)(2). At the 2004 sentencing hearing, the trial court stated that “the

parole board * * * may impose a period of post-release control possibly up to five or more

years[,]” and in the entry the trial court provided that Ivey was “subject to post-release control to

the extent the parole board may determine as provided by law.” Neither notified Ivey that he

was subject to a mandatory three years of post-release control. See State v. Grimes, Slip Opinion

No. 2017-Ohio-2927, ¶ 9. The Supreme Court of Ohio has concluded that, “when a judge fails

to impose statutorily mandated post[-]release control as part of a defendant’s sentence, that part

of the sentence is void and must be set aside.” State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-

6238, ¶ 26. “The new sentencing hearing to which an offender is entitled * * * is limited to

proper imposition of post[-]release control.” Id. at paragraph two of the syllabus. Accordingly,
                                                  4


the post-release control portion of Ivey’s 2004 sentence was void and he was entitled to a limited

resentencing hearing so that he could be properly notified of his post-release control obligations.

       {¶8}    The trial court, however, did not conduct a resentencing hearing limited to

providing the required post-release control notification. Instead, it conducted a de novo hearing.

In part, it did so because it found that it was required to merge the offenses of aggravated murder

and murder because they were allied. However, even if the trial court erred in 2004 in finding

the offenses to be of dissimilar import, the trial court could only reconsider that final judgment if

such an error rendered the sentence void. See Raber at ¶ 20. “[A] trial court’s failure to merge

offenses for purposes of sentencing, where the court has not previously found the offenses to be

allied (either expressly or by merely failing to make such a finding), does not result in a void

sentence, but rather a voidable one subject to challenge only on direct appeal.” In re D.M., 9th

Dist. Medina No. 16CA0019-M, 2017-Ohio-232, ¶ 9, citing State v. Williams, Slip Opinion No.

2016-Ohio-7658, ¶ 23, 26. In the instant matter, the trial court in 2004 found the offenses to be

of dissimilar import, and therefore, not allied. Irrespective of the propriety of that decision, it is

not void. See id. Accordingly, the trial court did not have jurisdiction to resentence Ivey aside

from providing appropriate post-release control notification. See Raber, 134 Ohio St.3d 350,

2012-Ohio-5636, at ¶ 20. To the extent the trial court exceeded its authority in resentencing

Ivey, the entry is vacated. See State v. Ibn-Ford, 9th Dist. Summit No. 27380, 2015-Ohio-753, ¶

7, quoting State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 27. (“A void sentence is one

that a court imposes despite lacking subject-matter jurisdiction or the authority to act.”)

       {¶9}    We note that while the trial court correctly notified Ivey of post-release control at

the 2016 sentencing hearing, the trial court stated in the sentencing entry that Ivey would be

subject to 5 years, instead of 3 years of post-release control. See Grimes, Slip Opinion No. 2017-
                                                 5


Ohio-2927, at syllabus. “Where a sentencing hearing transcript makes clear what the trial court

decided, the trial court has jurisdiction to correct typographical errors in a sentencing entry via a

nunc pro tunc entry.” Ibn-Ford at ¶ 8; see also State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-

1111, ¶ 13 (noting that a new sentencing hearing is not required “when a trial court properly

notified a defendant of post[-]release control at the sentencing hearing, but the initial sentencing

entry did not accurately reflect the details of the notification[ because] the imperfect sentencing

entry can be corrected through a nunc pro tunc entry[]”). Thus, upon remand, through a nunc pro

tunc entry, the trial court can correct the sentencing entry to reflect that Ivey is subject to three

years of mandatory post-release control. See R.C. 2967.28(B)(2).

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT STATED
       THAT IT LACKED THE POWER TO FORCE THE STATE TO STIPULATE
       TO A PRIOR CONVICTION.

                                 ASSIGNMENT OF ERROR II

       APPELLANT SUFFERED FROM INEFFECTIVE ASSISTANCE OF
       COUNSEL WHEN DEFENSE COUNSEL FAILED TO MAKE TIMELY
       OBJECTIONS AND FAILED TO ASK FOR A LIMITING INSTRUCTION ON
       IMPROPER PRIOR BAD ACT TESTIMONY.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY NOT GRANTING THE CRIMINAL RULE
       29 MOTION AS THERE WAS INSUFFICIENT EVIDENCE TO SHOW
       DEFENDANT ACTED WITH PURPOSE.

       {¶10} In his first three assignments of error, Ivey raises issues that arose from his 2004

convictions and sentence. However, “[t]he scope of an appeal from a resentencing hearing in

which a mandatory term of post[-]release control is imposed is limited to issues arising at the

resentencing hearing.” Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, paragraph four of the
                                                6


syllabus. Thus, the arguments that Ivey raises in his first three assignments of error are not

properly before this Court and cannot be addressed in this appeal.

                               ASSIGNMENT OF ERROR IV

       THE TRIAL COURT FAILED TO COMPLY WITH R.C. 2929.11, R.C. 2929.12
       BY SENTENCING IVEY TO THE MAXIMUM PRISON TERM ON THE
       ESCAPE CONVICTION BEFORE CONSIDERING THE STATUTORY
       FACTORS.

       {¶11} In Ivey’s fourth assignment of error, he challenges the sentence for escape

imposed by the trial court at the resentencing. Because we have already determined that the trial

court could not resentence Ivey on this charge, and have vacated the entry to the extent he was

resentenced on it, this assignment of error has been rendered moot, and we decline to address it.

See App.R. 12(A)(1)(c).

                                ASSIGNMENT OF ERROR V

       THE TRIAL COURT FAILED TO AFFORD APPELLANT THE RIGHT TO
       ALLOCUTION AS PROVIDED BY OHIO CRIMINAL RULE 32(A)[(1)].

       {¶12} Ivy argues in his fifth assignment of error that the trial court erred by failing to

allow him an opportunity to allocute at the resentencing hearing. We do not agree.

       {¶13} “When sentencing an offender, a trial court must ‘[a]fford counsel an opportunity

to speak on behalf of the defendant and address the defendant personally and ask if he or she

wishes to make a statement in his or her own behalf or present any information in mitigation of

punishment.’   Crim.R. 32(A)(1).     ‘R.C. 2929.19(A) and Crim.R. 32(A)(1) unambiguously

require that an offender be given an opportunity for allocution whenever a trial court imposes a

sentence at a sentencing hearing.’” State v. Johnson¸ 9th Dist. Summit No. 28268, 2017-Ohio-

913, ¶ 5, quoting State v. Jackson, Slip Opinion No. 2016-Ohio-8127, ¶ 10, citing State v.

Campbell, 90 Ohio St.3d 320 (2000), paragraph one of the syllabus. “The purpose of allocution
                                                7


is to permit the defendant to speak on his own behalf or present any information in mitigation of

punishment.” (Internal quotations and citation omitted.) Johnson at ¶ 5. “Both the Ohio

Supreme Court and this Court have recognized that a trial court complies with a defendant’s

right of allocution when it personally addresses the defendant and asks whether he has anything

to say.” State v. Daniels, 9th Dist. Summit No. 26406, 2013-Ohio-358, ¶ 14.

       {¶14} Assuming, without deciding, that a defendant also has a right to allocution at a

resentencing limited to the proper notification of a defendant’s post-release control obligations,

see State v. Mays, 8th Dist. Cuyahoga No. , 2011-Ohio-1565, ¶ 10 (concluding that a defendant

does not have such a right), we conclude that the trial court complied with the requirement. Prior

to notifying Ivey about post-release control, on multiple occasions, the trial court asked Ivey

what he would like to tell the trial court. After each question, Ivey and the trial court then

engaged in a dialogue. Further, once again after the notification, the trial court asked Ivey if

there was anything he wanted to say with the respect to the sentence imposed.

       {¶15} Moreover, even if we were to determine that the trial court did somehow err, we

would conclude the error was harmless. “[T]he trial court had no discretion to exercise with

respect to the imposition of post-release control.” State v. Carr, 2d Dist. Montgomery No.

24438, 2012-Ohio-1850, ¶ 15. Because of that, we fail to see how anything else that Ivey would

have said would have led to a different result. See id. at ¶ 17; see also State v. Fry, 125 Ohio

St.3d 163, 2010-Ohio-1017, ¶ 193 (applying harmless error to a violation of Crim.R. 32(A)).

       {¶16} Ivey’s fifth assignment of error is overruled.

                                               III.

       {¶17} The judgment entry of the Summit County Court of Common Pleas is vacated to

the extent discussed above. Upon remand, the trial court can correct the typographical error in
                                                 8


the post-release control term via a nunc pro tunc entry. We are unable to address the merits of

Ivey’s first three assignments of error. Ivey’s fourth assignment of error has been rendered

moot, and we overrule Ivey’s fifth assignment of error. The judgment of the Summit County

Court of Common Pleas is affirmed in part, vacated in part, and the matter is remanded for the

issuance of a nunc pro tunc entry.

                                                                        Judgment affirmed in part,
                                                                                  vacated in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT
                                         9


HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

DONALD GALLICK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.